Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 4, 2020

                                       No. 04-20-00119-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                                        Nadine REALME,
                                            Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI14297
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER
       On July 29, 2020, this court denied appellee’s motion for extension and ordered
appellee’s brief due. We advised appellee if no appellee’s brief was filed by July 31, 2020, this
appeal would be set for submission without an appellee’s brief.

        At 12:03 a.m. on August 1, 2020, appellee filed a brief. The brief violates the following
rules: (1) Texas Rule of Appellate Procedure 38.1(c) in that it lacks a table of authorities, and (2)
Texas Rule of Appellate Procedure 9.4(i)(3) in that it lacks a certificate of compliance. The brief
further fails to comply with this court’s preference that citations to the record and citations to
supporting authorities be included in the body of briefs and not placed in footnotes.

        It is therefore ORDERED that appellee’s brief is STRICKEN from our record. It is
FURTHER ORDERED that if appellee does not file a corrected brief within five (5) days of the
date of this order, this appeal will be set for submission without an appellee’s brief.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court